Citation Nr: 0628247	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.


THE ISSUES

1.    Entitlement to increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right upper 
extremity disability, claimed as secondary to service-
connected residuals of a gunshot wound to the neck and jaw.

3.  Entitlement to service connection for a disability of the 
vocal chords.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California regarding the issue of the veteran's 
PTSD and from a March 2001 rating decision of the VA Regional 
Office in St. Louis, Missouri regarding the issues of the 
veteran's service connection for a right shoulder disability 
and a vocal chord disability.  Original jurisdiction over 
this case currently rests in the VA Regional Office in 
Manila, the Republic of the Philippines.

Procedural History

The veteran served from December 1941 through May 1942 and 
from June 1943 though March 1946.  

In a June 1950 VA rating action, service connection was 
granted for gunshot wound residuals, specifically scars of 
the left mandible and right neck with a healed fracture of 
the body of the left mandible. 

In September 1999, the RO received the veteran's claim of 
entitlement to service connection for PTSD, residuals of a 
eight upper extremity disability, and a disability of the 
vocal chords.  The May 2000 rating decision granted the 
veteran service connection for PTSD and assigned a 30 percent 
disability rating.  A March 2001 rating decision denied the 
veteran's claim for service connection for a right upper 
extremity disorder and for a vocal chord disability.  The 
veteran disagreed with those rating decisions and initiated 
this appeal.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

This matter was previously before the Board in May 2004, at 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for further development.  That development has now been 
completed to the extent practicable.  In June 2006, the AMC 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claims.  The matter has been 
returned to the Board for further appellate action.   

Due to the evidence developed during the course of the 
Board's prior remand, another Remand is necessary as to the 
issue of entitlement to service connection of a disability of 
the vocal chords before a decision on the merits may be made.  
The issue is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action by him is required. 


FINDINGS OF FACT

1.  The veteran's service connected PTSD manifests as reports 
of one minute of panic up to twice a week and sleep 
disturbances; recent GAF scores have ranged between 51 and 
65.  

2.   A preponderance of the competent and probative medical 
evidence supports a conclusion that no current disability 
exists to account for the veteran's reports of right upper 
extremity weakness.  
 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 30 percent for service-connected PTSD have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005); Fenderson v. West, 12 Vet. App. 
119 (1999).  

2.  A disability of the right upper extremity was not due to 
or the result of the veteran's service-connected neck and jaw 
wound.  38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as to the first two issues on appeal.  As 
is described elsewhere in this decision, the remaining issue, 
entitlement to service connection for a disability of the 
vocal chords, is being remanded for additional evidentiary 
development. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
Crucially, as directed in the Board's May 2004 remand, the 
AOJ informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated July 26, 2004.   
This letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  The letter further advised the veteran 
as to the criteria for entitlement to an increased disability 
rating and for service connection.  
 
Finally, the Board notes that the July 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter specifically notified the veteran to 
"Please provide us with any information or evidence you may 
have pertaining to your claim."  This request complies with 
the "give us everything you've got" requirements of 38 
C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to an increased 
rating and also entitlement to service connection.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Concerning the veteran's increased rating claim, in this 
case, elements (1), (2) and (3) [veteran status, current 
existence of a disability and relationship of such disability 
to the veteran's service] are not at issue.  Notice has been 
provided as to element (4), degree of disability.  

As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, as was alluded 
to in the Introduction, during the course of this appeal the 
RO granted service connection and assigned a 30  percent 
disability rating, effective October 6, 1999, the date of the 
RO's receipt of the veteran's claim.  This is the earliest 
date as of which such rating may be awarded.  See 38 C.F.R. 
§ 3.400 (2005).  Therefore, any additional notice as to the 
assignment of an effective date for the 30 percent rating is 
not necessary, because no earlier effective date is 
available.    

With respect to the higher disability rating now being 
sought, because such was denied, the matter of the assignment 
of an effective date therefore is moot.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.   

Regarding the veteran's service connection claim which will 
be decided on the merits, element (1), veteran status, is not 
at issue.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claims of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Significantly, with respect to both issues, the Board notes 
in passing that in the July 2006 SSOC, specific notice as to 
elements (4) and (5), degree of disability and effective date 
was provided.  The veteran has not submitted any additional 
evidence in response to that notice.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's current VA 
treatment records, which were associated with his claims 
folder.   The veteran was accorded a VA mental  examination 
in April 2000 and VA general medical examination in November 
2000.   

Regarding the Board's May 2004 remand, the AOJ has complied 
with the remand instructions to the extent possible under the 
circumstances.  Therefore, no further action is required to 
secure compliance.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Pursuant to the Board's May 2004 remand, the AOJ attempted to 
obtain treatment records for the period between 1988 and 1993 
from a hospital in the Philippines.  To that end, the veteran 
was sent a letter in July 2004 which requested additional 
description of these records.  The veteran asserted via July 
2004 correspondence that the hospital in the question was  VA 
facility.  As per the veteran's description, the AOJ 
requested records for the veteran from the VA Medical Center 
in Manila.  That facility has responded that it does not have 
records for the veteran.  
The veteran was notified of this by a July 2005 letter.  
Since that time, the veteran has not supplied the records 
themselves or provided additional description of the facility 
in question such as to facilitate additional efforts to 
obtain these records.   

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, even if such records did exist, they would not 
affect the outcome of these claims.  Specifically, with 
respect to the veteran's increased rating claim, the question 
before the Board is the nature of the veteran's mental state 
from October 1999, when he filed his service connection 
claim, forward.  Concerning the veteran's service connection 
claims, the veteran himself contends that he did not seek 
treatment for the claimed conditions until October 2002.   
Accordingly, the unavailable hospital records would not 
change the outcome as to either issue.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his August 2002 substantive appeal, the veteran advised that 
he did not desire a hearing.    

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

1.    Entitlement to increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Schedular criteria

PTSD is rated under the General Rating Formula for Mental 
Disorders, 38 C.F.R. 
§ 4.130. The pertinent provisions of 38 C.F.R. § 4.130 
relating to rating psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005). 

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411[post-traumatic stress 
disorder] (2005).  Diagnostic Code 9411 is deemed by the 
Board to be the most appropriate primarily because such 
pertains specifically to the disability diagnosed in the 
April 2000 VA examination  (PTSD) which was the basis of the 
grant of entitlement to service connection.  

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule. Therefore, rating under 
another diagnostic code would not produce a different result. 

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Codes 9411.

Schedular rating

The veteran's disability is currently evaluated as 30 percent 
disabling.  As has been discussed in the law and regulations 
section above, in order to warrant the next higher 50 percent 
rating there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

In the September 2006 written argument of the veteran's 
representative, it was argued that the veteran was entitled 
to a 50 percent disability rating based upon the December 
2005 GAF score of 51.  However, as will be discussed in 
greater detail below, despite this onetime report the 
competent and probative evidence of record does not support 
the assignment of a higher disability rating.  

The veteran has been undergoing treatment for PTSD from 
December 1999 to the present.  The treatment records for this 
period present a picture of essentially stable symptomatology 
characterized by occasional sleep disturbances, reports of 
brief panic sensations described by the veteran in an October 
2004 treatment record as lasting "about a minute" and 
occurring not more than two times a week but without suicidal 
ideation, homicidal ideation, obsessional rituals,  or 
delusions.  The records consistently described the veteran's 
judgment and insight as intact.  There has been no finding in 
the records that the veteran exhibits circumstantial, 
circumlocutory, or stereotyped speech.  

The Board acknowledges that the treatment records do indicate 
occasional reports of cognitive changes and that difficulty 
in understanding complex commands and impairment of short-and 
long-term memory are typically associated with the higher 50 
percent disability rating.  In an August 2003 psychiatry and 
neurology consultation, the sources of the veteran's 
cognitive disturbance were discussed. 
The sources identified were the natural consequences of 
aging, dementia due to (non service-connected) depression, 
metabolic pathology and/or vascular disease.  The veteran's 
service-connected PTSD was not implicated as a source of 
these deficits.  Indeed, there is no competent medical of 
record which ascribed such pathology to the service-connected 
PTSD.

Accordingly, the veteran's reported cognitive symptomatology 
is not a basis for the assignment of an increased disability 
rating.  Cf. Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

The Board has also considered the veteran's report of panic 
symptoms contained in the October 2004 treatment record.  
Panic attacks more than once a week are part of the criteria 
for the 50 percent disability rating.  However, the treating 
professional did not classify these symptoms as panic attacks 
and instead characterized them as "sensations".  This 
appears to be congruent with the veteran's own description of 
fleeting panic, with no changes in his activities resulting 
therefrom.  

Further, the record notes that the veteran did not suffer 
from other more serious anxiety symptoms and classified his 
overall symptomatology as "mild".  Therefore, the reference 
to panic in the October 2004 treatment record does not appear 
to describe the severity of panic symptoms contemplated in 
the criteria for a 50 percent rating.  

Turning to the veteran's GAF score, as noted above the 
veteran's representative has focused on the GAF score of 51.  
However, through the course of his treatment, the veteran's 
GAF scores have ranged from a low of 51 (December 2005) to a 
high of 65 (September 2005).  In general, the veteran's GAF 
scores from May 2001 to June 2004 were 55.  Therefore, the 
majority of the veteran's scores fall in the range of 51 to 
60 and reflect moderate symptoms including difficulty in 
social functioning 
(e.g., few friends).  The Board notes that the veteran has 
consistently characterized himself as having few friends.  
However, the veteran is far from socially isolated.  He has 
continued to enjoy stable family relationships throughout the 
course of his appeal.  He has maintained a marital 
relationship for over 60 years.  Moreover, he has maintained 
relationships with his 11 surviving children, continued 
positive interactions with his therapy group for nearly 7 
years and reports regular church attendance and regular 
participation in activities such as shopping with his wife.  
Although the veteran is currently retired, he reported a 
solid occupational history as a police officer, including a 
17 year period where he served as Chief of Police.  The 
evidence, while showing some social limitation, does not show 
difficulty in establishing effective work and social 
relationships.  The picture that emerges from a review of the 
evidence of record as a whole is that of an individual with 
intact judgment and abstract thinking who deals well with 
others.

In fact, according to the evidence of record the veteran's 
major complaint is sleep disturbance.  This appears to be 
largely controlled with medication.  In any event, 
Chronic sleep impairment is a symptom which comports with the 
currently assigned 30 percent disability rating, not a higher 
rating.  

Therefore, although the veteran exhibits some fleeting 
feelings of panic and has some difficulty sleeping, the 
majority of the competent and probative evidence of record 
does not indicate that symptoms attributable to service-
connected PTSD are of such severity to warrant a 50 percent 
disability rating.  

The Board has also considered the criteria for the even 
higher 70 and 100 percent ratings.  It is clear from the 
above discussion that such are not met, and that even the 
veteran's representative does not so contend.    

Therefore, for the reasons and bases set out above the Board 
has found that the veteran's symptoms do not more closely 
correspond to a higher disability rating than the currently 
assigned 30 percent.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the appeal period.  
His symptoms as reflected in December 1999 through to 
December 2005 reflect relatively stable symptomatology 
consisting largely of feelings of sleep disturbances.  The 
records further clearly reflect that at all times throughout 
his appeal the veteran has been participating in group 
therapy and enjoying solid family relationships.  

Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire period 
from October 6, 1999.

 
2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the neck and jaw.

The veteran is seeking entitlement to service connection of a 
disability of the right upper extremity.  Essentially, he 
contends that his right arm has functional problems due to 
the residuals of a service-connected gun shot wound to the 
left jaw through to the right lower neck.  

The veteran has limited his argument regarding this condition 
to secondary service connection on this basis.  He has not 
argued that he suffered a specific, separate injury to the 
right arm during service.  Therefore, direct service 
connection is not at issue and will be discussed no further 
herein.  

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists]. A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

For the reasons set out below, the Board has determined that 
the preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran in 
fact has a disability of the right upper extremity.    

Beginning with Wallin element (1), current disability, the 
veteran's primary right upper extremity complaints consist of 
subjective reports of numbness and some indication of loss of 
range of motion.  This in and of itself does not constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

There is no history of right upper extremity complaints until 
relatively  recently.  In November 2000, the veteran was 
accorded a VA medical examination, performed on a fee basis 
by QTC Management, Inc.  During the examination, he 
complained of "significant weakness in right hand 
strength".  The examiner noted some limitation of motion of 
the right shoulder, along with significantly diminished 
handgrip on the right hand side (2/5).  X-rays taken at that 
time showed no objective disability of the veteran's right 
upper extremity.  Diagnoses included right shoulder 
tenosynovitis and "nerve condition and weakness and loss of 
the grip of the right hand".    

According to the veteran's treatment records, the veteran 
first reported for treatment of his right upper extremity 
complaints in October 2002.  Since that time, the veteran's 
VA treating physicians have referred the veteran for a series 
of diagnostic tests, with no objective pathology 
demonstrated.  

Specific neurological testing conducted by VA in December 
2002 did not contain any objective findings.  The results 
were  "Normal EMG study....with no evidence to support a 
diagnosis of a right upper extremity radiculopathy or 
plexopathy."  
No diagnosis was offered and the veteran's nerves and muscles 
were found to be functioning normally.  

At an August 2003 physical examination, the veteran's right 
upper extremity complaints were again noted.  Again, no 
diagnosis was offered and found normal arm swing with a 
slightly reduced (4+ out of 5) grip strength for the right 
shoulder girdle.  

Throughout the course of the VA treatment records, there has 
been no finding of loss of hand strength or absent sensation 
as was contained in the one report in November 2000.  

A review of the medical evidence as a whole shows that 
despite varying subjective and objective reports of 
symptomatology of the right upper extremity, there has been 
no consistently diagnosed disability.  Moreover, objective 
testing, specifically x-rays and electromyography study, have 
not uncovered any abnormality of the veteran's right upper 
extremity.  

In particular, the Board finds that the conclusions of the 
November 2000 QTC examiner, to include diagnoses of right 
shoulder tenosynovitis and a "nerve condition" of the right 
hand, have not been replicated.  The Board finds that this 
medical evidence is outweighed by later, and more thorough 
evaluations, none of which indicate that such disabilities 
exist.     

To the extent that the veteran himself contends that he 
currently has a disability of the right upper extremity, it 
is now well-settled that as a lay person without medical 
training he is not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board therefore concludes that Wallin element (1), a 
current disability, is not satisfied, and the veteran's claim 
fails on that basis.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].

For the sake of completeness, the Board will discuss the 
remaining two Wallin elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Wallin, element (2), it is undisputed that 
the veteran has been granted service connection for residuals 
of a gunshot wound.  This element is therefore met.  

The next question before the Board is whether Wallin element 
(3), medical nexus, is met. As has been discussed above, a 
preponderance of the competent medical evidence does not 
indicate that the veteran currently has a right upper 
extremity disability.  In the absence of a current 
disability, a medical nexus would be an impossibility.  
Indeed, neither the November 2000 VA examination nor the 
recent VA treatment records opine as to the source of the 
veteran's complaints and symptoms relative to his arm.  
Certainly there is no competent medical evidence which 
ascribes the claimed right upper extremity disability to the 
veteran's service-connected neck and jaw disability.  The 
veteran's own contentions and arguments are of no probative 
value, inasmuch as he has not demonstrated that he has the 
requisite medical training or expertise that would render him 
competent to proffer medical opinions.  See Espiritu, supra. 

Conclusion

In brief, for reasons and bases expressed above, the Board 
concludes that the criteria for secondary service connection 
have not been met. A preponderance of the evidence is thus 
against the veteran's claim of entitlement to service 
connection. The claim, accordingly, is denied.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied. 

Entitlement to service connection of a right upper extremity 
disability is denied.  


REMAND

3.  Entitlement to service connection for a disability of the 
vocal chords.

The veteran is also seeking entitlement to service connection 
for a disability of the vocal cords, claimed as secondary to 
his service-connected gunshot wound.  

A review of the November 2000 VA examination indicates a 
finding of "damaged vocal cord with some speech problem."  
At that time, the examiner declined to opine as to the source 
of that problem and could not clarify the diagnosis due to 
the limitations of his examination.  

After the Board's May 2004 remand, a large volume of VA 
treatment records were added to the file.  Among those 
records include the veteran's treatment records documenting 
ongoing complaints of hoarseness, which the veteran 
attributed to his service-connected gunshot wounds.  A review 
of these records indicates that a swallow study was ordered 
in December 2002 and an esophagram was ordered in April 2004 
in order to isolate the nature and etiology of the veteran's 
complaints.  The nature and etiology of the veteran's 
complaints still remains unclear.  

The evidence of record thus indicates that the veteran 
suffers from some vocal disturbance.  The exact nature of 
this problem, as well as its relationship, if any, to the 
service-connected gunshot wound remain unclear.  Accordingly, 
the Board has determined that additional medical evidence is 
required to determine the nature and etiology of the 
veteran's claimed vocal cord disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should forward the veteran's VA 
claims folder to  an appropriately 
qualified physician and request an opinion 
as to whether or not there exists any 
medical condition of the vocal cords as 
claimed by the veteran.  If any current 
disability is identified, the physician 
should provide an opinion as to whether it 
is as least as likely as not  caused by 
the veteran's service-connected gunshot 
wound.  If the reviewing physician deems 
it necessary, the veteran should be 
scheduled for VA medical examination.  A 
report should be prepared and associated 
with the veteran's VA claims folder.    

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If any benefit sought 
remains denied, the veteran should be 
provided a supplemental statement of the 
case and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


